DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 08 February 2022. Presently, claims 1-20 are pending.
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Applicant argues that claims 3, 7, 13, and 17 have been amended to recite ““the spool coupling activation condition comprises a combination of a speed of the low speed spool and a speed of the high speed spool". Thus, claims 3, 7, 13, and 17 are not indefinite.” This argument is not persuasive. It is not clear what it means for an activation condition to be above a combination of two speeds. The specification does not suggest summing the speeds to arrive at a single number, which would allow a straightforward comparison. For example, it is not clear if deactivation occurs when the low speed spool speed is exceeded, or when the high speed spool speed is exceeded, or only when both speeds are exceeded, or some other condition.
Applicant argues that Foutch does not disclose an electro-mechanical actuator, and thus the 102 and 103 rejections over Foutch are overcome. Although Foutch does not explicitly disclose an electro-mechanical actuator, Foutch discloses active engagement and disengagement of the clutch ([0057]), thus a new rejection over a combination of Foutch with a new reference that teaches an electro-mechanical actuator for actively engaging and disengaging a clutch is made.
Applicant argues that claims 3, 7, 13, and 17 are allowable over Foutch because Foutch’s speed sensors are used for determining whether power is being transferred. While Examiner appreciates and recognizes the difference, this argument is not persuasive because Foutch discloses “The EEC 180 can be programmed to further disengage the clutch 170 if the speed of the first turbine engine 150 advances beyond a moderate threshold” ([0057]). Since the clutch engages the low speed spool and the high speed spool via a gearbox, an increase in speed of the engine is associated with 
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 at line 3 recites the limitation “above the spool activation condition… wherein the spool coupling activation condition comprises a combination of a speed of the low speed spool and a speed of the high speed spool.” It is not clear how to judge whether the condition is above two speeds, so this limitation is unclear, rendering the claim indefinite. The specification does not suggest summing the speeds to arrive at a single number, which would allow a straightforward comparison. For example, it is not clear if deactivation occurs when the low speed spool speed is exceeded, or when the high speed spool speed is exceeded, or only when both speeds are exceeded, or some other condition.
Claims 7, 13, and 17 are rejected for the same reason as claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 7, 9-14, 16, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foutch (US 2020/0355122 to Boeing and available under 102(a)(2) as of effectively filed date 06 May 2019) in view of Ernst (US 2016/0053691).
Regarding claim 1, Foutch discloses:
A system comprising:
a gas turbine engine ([0027]) comprising a low speed spool (162) and a high speed spool (156);
a spool coupling system … configured to mechanically link the low speed spool and the high speed spool (see Fig 2, [0030]: “The power transfer unit 168, the output shaft 172 and the drive shaft 174 mechanically link the low pressure spool 162 to the high pressure spool 156.”); and
a controller (EEC 180) operable to:
determine a mode of operation ([0057] “operational status of the aircraft 100 (e.g., ground idle operation), information indicating when the aircraft 100 is taxiing, information indicating when the aircraft 100 enters takeoff mode, of the gas turbine engine;
monitor for a spool coupling activation condition associated with the mode of operation ([0034] “ground speed”, [0057] “the EEC 180 engaging or disengaging the clutch 170 based on flap position and engine speed of the aircraft 100. Any combination or sequence of these events”, [0072] clutch not used in climb and cruise modes, [0073]) and
activate the…  spool coupling system based on the controller detecting the spool coupling activation condition ([0048], [0055], [0057]), wherein engagement and power transfer between the low speed spool and the high speed spool occurs based on activation… of the spool coupling system and reaching an engagement condition… of the spool coupling system ([0060]).
Foutch does not disclose:
[the spool coupling system comprises] an electro-mechanical actuator.
Foutch discloses that the clutch is actively engaged and actively disengaged by an electronic engine control, or EEC ([0034] “The EEC 180 includes a processor for executing instructions to engage the clutch 170 and couple the power transfer unit 168 to the drive shaft 174” [0048] “This can include the EEC 180 sending a signal to the power transfer unit 168 causing the power transfer unit 168 to engage the clutch 170.” [0057] whole paragraph, [0060] “Thus, in operation, the EEC 180 may engage or disengage the clutch 170 to vary the amount of power transferred through the power transfer unit 168.”).

Ernst teaches:
A gas turbine engine wherein an electronic controller 154 send signals to an electromechanical actuator coupled to a clutch to actively engage or disengage the clutch ([0038]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Foutch by using an electromechanical actuator, as taught by Ernst, to convert an electric signal into the action of engaging and disengaging the clutch because Ernst teaches that an electromechanical actuator is appropriate for performing this action in a gas turbine engine.
Regarding claim 2, Foutch as modified by the electromechanical actuator of Ernst teaches:
disengagement of the spool coupling system occurs based on the gas turbine engine reaching a disengagement condition (with continued reference to Foutch: [0040]: failure, [0057]: “The EEC 180 can be programmed to further disengage the clutch 170 if the speed of the first turbine engine 150 advances beyond a moderate threshold… disengaging the clutch 170 based on flap position and engine speed of the aircraft 100”).
claim 4, Foutch as modified by the electromechanical actuator of Ernst teaches:
determining the mode of operation of the gas turbine engine distinguishing between ground-based operation and flight operation ([0034] “weight on wheels of the aircraft”).
Regarding claim 6, Foutch as modified by the electromechanical actuator of Ernst teaches:
the engagement condition of the spool coupling system comprises a gear ratio level of the spool coupling system aligning with a ratio of high speed spool speed to low speed spool speed ([0060]: “The example operations include engaging with zero power transfer, to avoid wear on the clutch 170”, Zero power transfer requires zero torque transfer, and thus shaft speed proportional to the gear ratio. The various transmissions disclosed in [0032] indicate that this would be a ratio for some embodiments.).
Regarding claim 7, Foutch as modified by the electromechanical actuator of Ernst teaches:
a stabilization condition is reached after engagement of the spool coupling system resulting in fan windmill power being transferred to the high speed spool (with continued reference to Foutch: [0073] “via the high pressure spool”, [0067]), and wherein the low speed spool provides power to the high speed spool until the spool coupling system reaches a disengagement condition ([0057]: “The EEC 180 can be programmed to further disengage the clutch 170 if the speed of the first turbine engine 150 advances beyond a moderate threshold… disengaging , and the spool coupling system is deactivated to prevent reengagement of the spool coupling system above the spool coupling activation condition ([0025]: “clutched out” [0057]: “The EEC 180 can be programmed to further disengage the clutch 170 if the speed of the first turbine engine 150 advances beyond a moderate threshold”).
As claims 7 and 17 depend from claims 6 and 16, which require “the engagement condition of the spool coupling system comprises a gear ratio level of the spool coupling system aligning with a ratio of high speed spool speed to low speed spool speed,” it is noted that Foutch does not explicitly disclose matched speeds/zero torque as a condition for engagement in these specific scenarios of transferring windmilling power. Foutch teaches that the transmission may be a gearbox or CVT, and is thus capable of providing gear ratios to match multiple speed ratios ([0032]). Foutch also teaches that engaging the clutch with zero power transmission reduces wear on the clutch ([0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Foutch to include engaging the clutch with zero power transmission, i.e. matched speeds corresponding to the gear ratio, when the coupling system (power transfer unit) is used for restarting or for transferring in-flight windmilling power, to obtain he benefit of reducing wear on the clutch. Engaging the clutch at zero torque transmission, i.e. matched speeds, inherently requires that the spool coupling activation condition comprises a combination of a speed of the low speed spool and a speed of the high speed spool.
claim 9, Foutch as modified by the electromechanical actuator of Ernst teaches:
the mode of operation of the gas turbine engine is a low spool power-assisted idle that results in the high speed spool at idle when the spool coupling system is engaged ([0033], [0071], [0074]).
Regarding claim 10, Foutch as modified by the electromechanical actuator of Ernst teaches:
the spool coupling system comprises a variable transmission system with multiple gear ratios ([0032] “continuously variable transmission”) and multiple levels of spool power transfer ([0032] “from zero to a maximum capacity, such as e.g., 250 HP or 400 HP”) and engagement speeds (the various functions described in [0057] would occur at different speeds).
The method of claims 11, 12, 14, 16, 17, and 19-20 corresponds substantially to the system of claims 1, 2, 4, 6, 7, and 9-10 and is rejected for the same reasons.


Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foutch (US 2020/0355122 to Boeing and available under 102(a)(2) as of effectively filed date 06 May 2019) in view of Ernst (US 2016/0053691) as applied to claims 1, 2, 11, and 12, and further in view of Eick (US 2009/0261989).
Regarding claim 3, Foutch as modified by the electromechanical actuator of Ernst teaches:
the controller is operable to deactivate the spool coupling system to prevent reengagement of the spool coupling system above the spool coupling activation condition ([0025]: “clutched out” [0057]: “The EEC 180 can be programmed to further disengage the clutch 170 if the speed of the first turbine engine 150 advances beyond a moderate threshold”).
Foutch discloses that the clutch engagement may depend on speed ([0057]). The clutch may be engaged to transfer power from the low spool to the high spool for restarting the engine ([0067], claim 9). One of ordinary skill in the art knows that an engine restart may be required responsive to a flameout condition during flight.
The combination does not teach:
the spool coupling activation condition comprises a combination of a speed of the low speed spool and a speed of the high speed spool.
Eick teaches:
detecting a flameout condition based on a flight state ([0017] “flight state”) and a rotational speed, N1, of the fan and a separately measured speed, N2, of the core ([0016], [0024], [0006], [0018]). The threshold value is selected to indicate that flameout has occurred, and also so that the signal significantly precedes rotor lock, which is caused by differential cooling during windmilling ([0019]). If the speed of the engine core is too low, the engine can fail due to core lock, whereas increasing the speed of the core avoids core lock ([0002], [0004], [0020]).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of 
The method of claim 13 corresponds substantially to the system of claim 3 and is rejected for the same reasons.

Regarding claim 5, Foutch as modified by the electromechanical actuator of Ernst teaches:
the clutch engagement may depend on speed ([0057]). The clutch may be engaged to transfer power from the low spool to the high spool for restarting the engine ([0067], claim 9). One of ordinary skill know in the art knows that an engine restart may be required responsive to a flameout condition during flight.
Foutch does not disclose:
monitoring for the spool coupling activation condition comprises detecting a reduction in speed of the low speed spool below an idle condition prior to a windmill condition while the mode of operation is an in-flight mode.
Eick teaches:
detecting a flameout condition based on a flight state ([0017] “flight state”) and a rotational speed, N1, of the fan below a threshold value ([0016], [0024], [0006]). The threshold value is selected to indicate that flameout has occurred, and also so that the signal significantly precedes rotor lock, which is caused by differential cooling during windmilling ([0019]). One of ordinary skill in the art 
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Foutch to detect flameout when the engine/aircraft is in flight and the engine fan speed drops below a threshold less than the idle speed, as taught by Eick, and thus to engage the clutch for restarting the engine.
The method of claim 15 corresponds substantially to the system of claim 5 and is rejected for the same reasons.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foutch (US 2020/0355122 to Boeing and available under 102(a)(2) as of effectively filed date 06 May 2019) in view of Ernst (US 2016/0053691) as applied to claims 1 and 11, and further in view of Sheridan (US 2015/0377142).
Regarding claim 8, Foutch discloses:
the mode of operation of the gas turbine engine is a sub-idle mode that activates, engages, …the spool coupling system below an idle level of operation of the gas turbine engine during flight ([0067] the operation is below idle because restart is needed, i.e. combustion has stopped).
Foutch does not disclose:
disengages, and deactivates [the spool coupling system] below an idle level of operation
Sheridan teaches:
In a gas turbine engine wherein, when the engine is being lit, a low spool is driven by a starter generator, and the low spool is coupled to the high spool to increase the speed of the high spool: “Once the combustion process becomes sustainable, such as when sufficient temperatures and pressures are reached gas generator module 29, electrical power to starter generator 12 can be terminated and clutch 16 can disengage to permit first spool 29A and second spool 29B to rotate independently” ([0016]). It is understood that the point of sustainable combustion is the earliest possible time to disengage the clutch and that this is somewhat below idle speed.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Foutch to have the clutch disengage once the combustion process becomes sustainable to allow the spools to operate independently. This provides the further benefits of reducing friction in the system and reducing wear on the coupling system (see Foutch [0072]).
The method of claim 18 corresponds substantially to the system of claim 8 and is rejected for the same reasons.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745